United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-2947
                                   ___________

Robert James Knupp,                     *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
David Hendrickson,                      *
                                        *         [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                          Submitted: September 20, 1999

                               Filed: September 27, 1999
                                   ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Robert James Knupp appeals the district court’s1 dismissal of his 42 U.S.C.
§ 1983 action as time-barred and an improper challenge to his criminal conviction.
After carefully reviewing the district court record and Mr. Knupp’s brief, we conclude
the court did not err for several reasons: (1) Mr. Knupp’s action was barred by Iowa’s
two-year statute of limitations for personal injuries, see Wilson v. Garcia, 471 U.S.
261, 279-80 (1985) (§ 1983 actions are characterized as personal injury actions for

      1
       The Honorable Charles R. Wolle, Chief Judge, United States District Court for
the Southern District of Iowa.
determining in federal court which state statute of limitations to borrow); Wycoff v.
Menke, 773 F.2d 983, 984 (8th Cir. 1985) (applying Iowa’s personal injury statute of
limitations to bar § 1983 claim), cert. denied, 475 U.S. 1028 (1986); (2) Mr. Knupp
brought his damages action against defendants who are protected by judicial immunity,
see Mireles v. Waco, 502 U.S. 9, 11-12 (1991) (per curiam) (judicial immunity
overcome only if judge takes actions not within judicial capacity or absent all
jurisdiction); and (3) Mr. Knupp may not recover damages here without proving his
conviction or sentence has been reversed, expunged, declared invalid, or questioned by
a habeas corpus writ, see Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). Therefore,
we affirm pursuant to Eighth Circuit Rule 47B.

      A true copy.

             Attest:

                       CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-